Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 26




        EXHIBIT B
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 26




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03727 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 26

  HCDistrictclerk.com                  RIOS, RICARDO vs. STATE FARM LLOYDS                                              9/24/2019
                                       Cause: 201959653    CDI: 7  Court: 129

  DOCUMENTS
  Number            Document                                                                         Post Date              Pgs
                                                                                                     Jdgm
  87238856          Defendant's Original Answer                                                            09/23/2019       8
  87122607          Citation                                                                               09/13/2019       2
  86881734          Civil Process Pick-Up Form                                                             08/27/2019       1
  86812150          Plaintiff's Original Petition                                                          08/23/2019       9

   ·> 86812151      Request for Issuance of Service                                                        08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LaR95c3RAbT1rW0ZcXb3cH8/Cp+0+geD1jJpM0pos4jmRzl…   1/1
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 26




   EXHIBIT B-2
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 26

                 2019-59653 / Court: 129




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 26




    EXHIBIT B-3
    _..           CC 4:19-cv-03727
                  Case Q(%65 [     Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 26
                                                   ~
                                                   ~
                                                                                             DEUVERED AUG 3 0 20N:

                                                   CAUSE N0. 20•1959653

                                                   RECEIPT N0.                                  0.00           CIV
                                                                     **********                        TR # 73663105
PLAINTIFF: RIOS, RICARDO                                                                     In The   129th
        vs.                                                                                  Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                                 of Harris County, Texas
                                                                                             129TH DISTRICT COURT
                                                                                             Houston, TX
                                                             CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS MAY BE SERVED THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
       Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 23rd dav of August, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 27th day of August, 2019, under my hand and
seal of said Court.

                                                      HAi~,r,~
                                                        .... s
Issued at reguest of:                                                     MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                                          ZE   Harris County, Texas
600 TRAVIS STREET SUITE 7300                                              201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                                                         (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 223-5393                        ,; ~~ ,.... .....S~..~.
Bar No.: 24053318                                             ^` Generated By: CLAUSELL,CYNTHIA RGI//11311179

                                        OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                o'clock _.M., on the                            day of                         I
Executed at (address)                                                                                                  in

                               County at                o'clock                M., on the        day of

          , by delivering to                                                                 defendant, in person, a

true copy of this Citation together with the accompanying                                   copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                                   of                      County, Texas


                                                                          By
                     Affiant                                                                  Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                day of                              I



                                                                                              Notary Public




N. INT. CITR. P                                       *736631 05*
Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 26




    EXHIBIT B-4
     Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 26                       9/22/2019 8:26 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37013333
                                                                                           By: JONATHAN PATTON
                                                                                          Filed: 9/23/2019 12:00 AM
                                 CAUSE NO. 2019-59653

RICARDO RIOS,                                §              IN THE DISTRICT COURT OF
   Plaintiff,                                §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 129TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond the amount of the policy deductible.
    Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 26


       3.        Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       4.        Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $3,135.00 deductible.

       5.        Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                                   SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown.

            i.   wet or dry rot.

Part of the property damages Plaintiff is claiming to the insured property occurred over

time through wear, tear, and deterioration. These conditions are not insured under the

policy at issue.

       6.        Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:
   Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 26


                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,

Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.      Defective Workmanship. Plaintiff’s claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiff’s Petition, none being admitted,
   Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 26


were proximately caused in whole or in part by defective workmanship or maintenance.

The Policy provides:

                            SECTION I – LOSSES NOT INSURED
       3. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one of more of the following:
          (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
          before, at the same time, or after the loss or any other cause of the loss:
                                         * * * * *
            b.   defect, weakness, inadequacy, fault or unsoundness in:
                                           * * * * *
                 (2) design, specifications, workmanship, construction, grading,
                 compaction;
                 (3) materials used in construction or repair; or
                 (4) maintenance;
                 of any property (including land, structures, or improvements of
                 any kind) whether on or off the residence premises…

Part of the damages Plaintiff is claiming to his roof and roofing components was

caused, in whole or in part, by defective installation or handling of the property. These

conditions are not insured under the policy at issue.

       8.        Rot or Fungus. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately cause in whole or in part by rot or fungus. The policy at issue

specifically provides:

                                 SECTION I – LOSSES NOT INSURED

       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                           * * * * *
            i.   Mold, fungus or wet or dry rot;
                                           * * * * *
   Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 26


            FUNGUS (INCLUDING MOLD) EXCLUSION ENDORSMENT

            DEFINITIONS

            The following definition is added:

            “fungus” means any type or form of fungus, including mold, mildew,
            mycotoxins, spores, scents or byproducts produced or released by fungi.

            SECTION I – LOSSES NOT INSURED
                                           * * * * *
            Item 1.i is replaced with the following:

            i.   wet or dry rot;

            In item 2., the following is added as item g.:

            g. Fungus. We also do not cover:

                 (1) any loss of use or delay in rebuilding, repairing or replacing covered
                     property, including any associated cost or expense, due to
                     interference at the residence premises or location of the rebuilding,
                     repair or replacement, by fungus;

                 (2) any remediation of fungus, including the cost to:

                      (a) remove the fungus from covered property or to repair, restore or
                          replace that property; or

                      (b) tear out and replace any part of the building or other property as
                          needed to gain access to the fungus; or

                 (3) the cost of any testing or monitoring of air or property to confirm the
                     type, absence, presence or level of fungus, whether performed prior
                     to, during or after removal, repair, restoration or replacement of
                     covered property.

            All other policy provisions apply.

Part of the damages Plaintiff is claiming to the insured property resulted from rot or

fungus. These conditions are not insured under the policy at issue.

       9.        Failure to Comply with Policy Conditions. Plaintiff’s claims are barred,

in whole or in part, because Plaintiff failed to comply with the following Policy conditions:

                                    SECTION I – CONDITIONS
                                             * * * * *
                 2.      Your Duties After Loss. After a loss to which this insurance may
                         apply, you shall see that the following duties are performed:
   Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 26


                      a.    give immediate notice to us or our agent. . .

                      b.    protect the property from further damage or loss, make
                            reasonable and necessary temporary repairs required to
                            protect the property, keep an accurate record of repair
                            expenditures;

Plaintiff was previously paid by State Farm for damage arising from a previous claim.

Plaintiff, however, failed to make reasonable and necessary repairs of the property with

the funds State Farm paid for that purpose. Consequently, Plaintiff failed to protect the

property from further damage or loss, failed to make reasonable and necessary repairs,

failed to mitigate damage and failed to keep an accurate record of repair expenses, if

any. Accordingly, Plaintiff has failed to comply with the conditions precedent to recovery

under the Policy.

       10.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       11.      Cap on Punitive Damages. TEX. CIV. PRAC.         AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.
    Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 26


                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.


                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT
   Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 26


                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 22, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 26


 Print this page

 Case # 201959653 - RIOS, RICARDO v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 129th Civil District Court
 Date Filed                    9/22/2019 8:26 PM
 Case Number                   201959653
 Case Description              RIOS, RICARDO v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55235418
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Rios, Ricardo
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=0a23f98c-7f53-41cf-9b33-d... 9/22/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03727 Document 1-3 Filed on 09/27/19 in TXSD Page 26 of 26


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Rios, Ricardo - Defendant Original Answer.pdf           [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                 Firm              Service Method    Status   Served
                                                                                  Opened
 Jessica Salto              Buzbee Law                          Not
                                              EServe                     No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                              EServe                     No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                              EServe                     No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                              EServe                     No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                              EServe                     No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Anthony Buzbee                                                 Not
                                              EServe                     No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Gregory J. Finney                                              Not
                                              EServe                     No       Not Opened
 gfinney@manuelsolis.com                                        Sent
 Jazmine Ford                                                   Not
                            NCK, PC           EServe                     No       Not Opened
 jford@nck-law.com                                              Sent
 Juan Solis                                                     Not
                                              EServe                     No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Stephen R. Walker                                              Not
                                              EServe                     No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                              EServe                     No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent
 M Micah Kessler                                                Not
                            NCK, PC           EServe                     No       Not Opened
 mkessler@nck-law.com                                           Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=0a23f98c-7f53-41cf-9b33-d... 9/22/2019
